Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 1 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 2 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 3 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 4 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 5 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 6 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 7 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 8 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 9 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 10 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 11 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 12 of 13
Case 19-00772-ELG   Doc 8    Filed 11/15/19 Entered 11/18/19 10:25:10   Desc Main
                            Document      Page 13 of 13
